DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive.
Applicant contends that Kim does not teach that the server transmits a message that identifies a first action.  The Examiner disagrees because in ¶0079 Kim teaches that the information is transmitted to the vehicle for feed forward control to prevent the problem, in ¶0103 Kim teaches transmitting conditions known to cause an engine stall condition to the vehicle, in ¶0104-105 Kim teaches that if the engine stall condition sent by the server matches the current condition engine RPM increment control is performed.  This can further be seen in figure 6 of Kim which teaches that transmitting the engine stall condition to the vehicles and the vehicles performing engine RPM increment control in response to the message.   In other words Kim is teaching that a message from the server is sent to the vehicle, to inform the vehicle, to avoid certain conditions.  Thus Kim is identifying a first action (i.e. avoid certain conditions) to the vehicle.  
Kim does not specifically teach warning the driver if there the engine stall condition is satisfied and engine RPM incrementing control is needed and thus does not display “an indicator corresponding to the engine problem”.  However .     
Applicant’s arguments, see pg. 7, filed 08/06/2012, with respect to the 35 U.S.C. §112(b) rejection of claims 1, 7-12, 17, and 19 have been fully considered and are persuasive.  The 35 U.S.C. §112(b) rejection of claims 1, 7-12, 17, and 19 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 10, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0234336 (Kim) in view of US 2016/0017989 (Shigenage et al.).
The Examiner notes there appears to be a typo in Fig 1 of Kim where the vehicle is labeled as 100 but should be 1 as can be seen in figure 2 and in the specification.  Additionally in figure 6, S17 and S19 are referred to 817 and 819 in the specification. 
With respect to claims 1, 17, and 19
Kim teaches: A method/server/computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations comprising (see at least Abstract):
a processor (see at least Fig 1-3, and 5; #300, #320, and #322; and ¶0073); and
a memory storing instructions executable by the processor to perform operations comprising (see at least Fig 1-3, and 5; #300, #320, and #323; and ¶0072):
receiving, at a server (see at least Fig 1 and 2; #300, #310, and #320; and ¶0038-41; Discussing the use of a server.), first sensor data from a first vehicle (see at least Fig 1-3; #1, #100, #200, #201, “First Vehicle Terminal”; and “Information Collection”; and ¶0033 and ¶0040-45; Discussing that sensor data is transmitted to the server for analysis.);
receiving, at the server (see at least Fig 1 and 2; #300, #310, and #320; and ¶0038-41; Discussing the use of a server.), second sensor data from a second vehicle (see at least Fig 1-3; #1, #100, #200, #201, “N-th Vehicle Terminal”; and “Information Collection”; and ¶0033 and ¶0040-45; Discussing that sensor data is transmitted to the server for analysis from multiple vehicles.), 
wherein the second sensor data includes condition data indicating a road condition, engine data indicating an engine problem, booking data indicating an intended route, or a combination thereof (see at least Fig 1, 3, and 6; #220, S14, and Discussing detecting issues with the engine. The Examiner further notes that the elected invention is engine data indicating an engine problem.);
aggregating, at the server, a plurality of sensor readings to generate aggregated sensor data (see at least Fig 1, 2, and 5; #300; and ¶0072-76 and ¶0093; Discussing collecting data from multiple vehicles.), 
wherein the plurality of sensor readings includes the first sensor data and the second sensor data (see at least Fig 1, 2, and 5; #300; and ¶0072-76 and ¶0093; Discussing collecting data from multiple vehicles.); and
causing the first vehicle to perform a first action (see at least Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”; and ¶0077-79, ¶0091, and ¶0103; Discussing transmitting information back to the vehicles so they can be controlled to prevent the problem.),
by transmitting a first message based on the aggregated sensor data to the first vehicle from the server (see at least Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”; and ¶0077-79 and ¶0103; Discussing transmitting information back to the vehicles to prevent the problem.), wherein the first message identifies the first action (see at least Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”; and ¶0077-79 Discussing transmitting information the stall conditions to the vehicle to determine if the stall conditions are met.);
As best understood Kim does not specifically teach
the first action comprising avoiding the road condition, displaying an indicator corresponding to the engine problem, displaying a booked route, or a combination thereof.
However displaying an indicator corresponding to the engine problem would have been an obvious modification to one of ordinary skill in the art at the time the invention was filed, because doing so would inform the user that there is a potential problem so that they can properly respond to the situation.  Specifically Shigenaga teaches:
the first action comprising avoiding the road condition, displaying an indicator corresponding to the engine problem, displaying a booked route, or a combination thereof (see at least Fig 4; S26; and ¶0078; Discussing warning a driver that engine stall-avoidance control is implemented.  The Examiner notes the “displaying an indicator corresponding to the engine problem” corresponds to the elected invention).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim by having the first action comprise an indicator corresponding to the engine problem as taught by Shigenaga because doing so would inform the user of how the vehicle is operating.  Thus making the system more user friendly.
With respect to claim 7
Kim teaches: 
Wherein the first sensor data includes a temperature reading, a vibration reading, a fluid viscosity reading, a fuel efficiency reading, a tire pressure reading, or a combination thereof (see at least Fig 3; #201; and ¶0044-45; Discussing looking at engine operations.). 
With respect to claim 8
Kim teaches: 
Further comprising generating a predictive model at the server based on the aggregated sensor data (see at least Fig 1, 2, and 5; #300; and ¶0072-76 and ¶0093-94; Discussing collecting data from multiple vehicles and using an AI to predict failures.).
With respect to claim 10 
Kim discloses:
Wherein the first message is generated responsive to the predictive model predicting, based on first particular data included in the first sensor data that the engine problem will occur at the first vehicle within a particular period of time (See at least Fig 1 and 6; S11-12 and S17; ¶0077-79, ¶0089-92, ¶0096-97, and ¶0103; Discussing transmitting the current data and that the data is transmitted and analyzed in real time. Fig 1 and 6; S17 and “Transmit AI Analyze Results to Each Vehicle”).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0234336 (Kim) and US 2016/0017989 (Shigenage et al.) as applied to claim 8 above, and further in view of US 2016/0335548 (Goh et al.).
With respect to claim 9
Although Kim teaches the use of AI to analyze data from a vehicle and use that data to determine potential issues in a vehicle (see at least Kim ¶0072). The combination of Kim and Shigenage does not go into detail about the AI system used and therefore does not specifically teach: wherein generating the predictive model comprises:
determining a fitness value for each of a plurality of data structures based on the second sensor data;
selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures; and
performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate the predictive model.
However Goh teaches: wherein generating the predictive model (see at least Fig 1; #10; and ¶0070) comprises:
determining a fitness value for each of a plurality of data structures based on the second sensor data
selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures (see at least Fig 3 and 20; #96; and ¶0119 and ¶0130; Discussing selecting the data with the best fit, and choosing the best “chromosomes”.); and
performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate the predictive model (see at least Fig 3, 27, and 28; #92; and ¶0128; Discussing using crossover and mutation algorithms.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim and Shigenage by using the AI taught by Gho in Kim, specifically by having Kim include the predictive model comprises: determining a fitness value for each of a plurality of data structures based on the second sensor data; selecting a subset of data structures from the plurality of data structures based on the fitness values of the subset of data structures; and performing at least one of a crossover operation or a mutation operation with respect to at least one data structure of the subset to generate the predictive model, taught by Goh because doing so would allow the system to better determine a fault in the system (see at least Goh Abstract).  Thus reducing the likelihood of problems with the vehicle.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0234336 (Kim) and US 2016/0017989 (Shigenage et al.) as applied to claim 8 above, and further in view of US 2015/0348335 (Ramanujam)
With respect to claim 11
Kim teaches:
The first vehicle responsive to the predictive model indicating that the first sensor data includes the first particular data corresponding to the engine problem occurring within the particular period of time (see at least Fig 1 and 6; s11-12; ¶0089-92 and ¶0096-97; Discussing transmitting the current data and that the data is transmitted and analyzed in real time.) .
The combination of Kim and Shigenage does not specifically teach:
scheduling a maintenance appointment corresponding to an issue of the first vehicle 
However Ramanujam teaches:
scheduling a maintenance appointment corresponding to an issue of the first vehicle (see at least Fig 1; #120; and ¶0015-16 and ¶0026; Discussing automatically scheduling maintenance if needed.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim and Shigenage by scheduling a maintenance appointment corresponding to an issue with the first vehicle as taught by Ramanujam because doing so would allow the vehicle schedule maintenance when needed (see at least Ramanujam Abstract).  Thus making the system more user friendly.     
With respect to claim 12
The combination of Kim and Shigenage does not specifically teach:
Wherein the maintenance appointment is scheduled by transmitting an appointment request to a server associated with a maintenance location, wherein the appointment request includes data identifying the first vehicle.
However Ramanujam teaches:
Wherein the maintenance appointment is scheduled by transmitting an appointment request to a server associated with a maintenance location, wherein the appointment request includes data identifying the first vehicle (see at least Fig 1; #110-130; and ¶0021 and ¶0026-29; Discussing automatically scheduling an appointment.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Kim and Shigenage by having the maintenance appointment scheduled by transmitting an appointment request to a server associated with a maintenance location, wherein the appointment request includes data identifying the first vehicle as taught by Ramanujam because doing so would allow the vehicle schedule maintenance when needed (see at least Ramanujam Abstract).  Thus making the system more user friendly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665